Title: Editorial Note
From: 
To: 


       The litigation arising from Samuel Clap’s will is illustrative of two very important features of the Massachusetts system of distributing decedents’ estates: the necessity that wills be executed under conditions of capacity and formality similar to those required in English law; the interaction and conflict between the Province probate court system and the courts of common law in dealing with contested wills.
       Clap, a resident of Scituate in Plymouth County, died on 8 December 1766. On 25 October of that year he had made a new will in order to disinherit his eldest living son, William, whom he accused of a variety of unfilial acts. After a life estate to his wife and a token for William, he left the bulk of his realty to another son, Samuel Jr., and the rest of it to his grandson, Samuel Randall, at age 21. Clap’s daughter, Sarah Randall, was to receive certain household goods, and there were small cash legacies to Sarah’s daughters, as well as to Michael Clap, another grandson, whose father had predeceased the testator. Samuel Clap Jr. and Sarah Randall were nominated as executors and were bequeathed all of the testator’s bonds and notes under a direction to pay debts, legacies, and funeral expenses.
       In April 1767, before Plymouth County Probate Judge John Cushing, William Clap attacked the will, and it was disallowed. Samuel Clap Jr. appealed in August to the Governor and Council sitting as the Supreme Court of Probate. There, Commissioners appointed for that purpose proceeded to administer interrogatories and take depositions in February 1768. At the end of that month a hearing was held in which Adams argued for the will and Robert Auchmuty opposed it. Adams’ notes for his own address and his minutes of Auchmuty’s argument, which are printed below, show that there were two lines of attack. Clap’s testamentary capacity was called in question by a series of witnesses who reported that he had not been himself for the last year of his life, and that on at least two occasions he had given vent to expressions indicative of an unsound mind. Certain unusual features of the will itself were also pointed to as indicative of lack of capacity. In addition, Auchmuty argued that the will was invalid for noncompliance with the formalities of execution. The will was in writing and signed by the testator and three witnesses, as required by the Statute of Frauds, but it was written on several sheets stitched together in a “paper book,” and Clap had left numerous blank pages, which he allegedly planned to fill in later. Auchmuty thus con­tended that the will offered in probate could not positively be identified as the will attested by the witnesses.
       Adams seems to have concentrated his argument on the question of capacity. His review of the depositions is a witty and effective resolution of conflicting testimony in favor of Clap’s sanity. His notes also show that he cited authority indicating that only the literal requirements of the Statute of Frauds need be adhered to, and that, the Statute aside, a will such as this one was good. His arguments were apparently convincing. On 2 March 1768 the court ordered that the decree of the probate judge should be reversed and so upheld the will. Clap’s heirs were not yet out of difficulty, however. The will was soon to be tested at law in the action of Clap v. Randall, No. 16.
      